Case: 19-10444      Document: 00515385871         Page: 1    Date Filed: 04/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 19-10444                                FILED
                                  Summary Calendar                          April 17, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN ANGEL NAVARRO, also known as Juanito,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:15-CR-432-31


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Juan Angel Navarro pleaded guilty, pursuant to a plea agreement, to
conspiring to possess with intent to distribute 50 grams or more of a mixture
or substance containing methamphetamine, and he was sentenced to 156
months of imprisonment and four years of supervised release. In the plea
agreement, Navarro waived his rights to appeal from his conviction and
sentence or to contest the conviction and sentence in any collateral proceeding,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10444    Document: 00515385871     Page: 2   Date Filed: 04/17/2020


                                 No. 19-10444

including proceedings under 28 U.S.C. §§ 2241 and 2255, with certain limited
exceptions.
      On appeal, Navarro argues for the first time that his guilty plea and
appeal waiver are void because the district court did not comply with Federal
Rule of Criminal Procedure 11(b)(1)(N), which requires the court to make sure
before accepting a guilty plea that the defendant understands the terms of any
appellate-waiver provision. He asserts that the magistrate judge failed to fully
explain, during the plea colloquy, that he was waiving his “fundamental rights
to post-conviction habeas corpus relief.” Because Navarro did not specifically
object to the plea colloquy as it pertains to Rule 11(b)(1)(N), our review is for
plain error only. See United States v. Oliver, 630 F.3d 397, 411 (5th Cir. 2011).
      The record reflects that the Rule 11 plea colloquy was sufficient to ensure
that Navarro understood the terms of the appeal waiver and that the guilty
plea and waiver were knowing and voluntary. See id. at 411-12; United States
v. Gonzalez, 259 F.3d 355, 358 (5th Cir. 2001). The magistrate judge confirmed
that Navarro read and understood the plea agreement containing the appeal
waiver, and he did not raise questions or express confusion about its terms.
The magistrate judge also specifically advised Navarro that he was waiving
his “rights to appeal or otherwise contest or challenge” the conviction and
sentence except under the “limited ways” expressly noted by the magistrate
judge and contained in the plea agreement which he had signed. Navarro
indicated that he understood that he had those rights and that he was waiving
them voluntarily and freely. Accordingly, he has not shown any error with
regard to the Rule 11 plea colloquy. See Oliver, 630 F.3d at 412.
      AFFIRMED.




                                       2